Citation Nr: 1007537	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Wichita, 
Kansas, Regional Office of the Department of Veterans Affairs 
(VA) which, inter alia, granted the Veteran service 
connection and a 30 percent evaluation for bilateral pes 
planus, effective April 9, 2001.  During the course of this 
appeal, the St. Louis, Missouri, VA Regional Office (RO) 
became the agency of original jurisdiction over this matter.

In February 2004, the Board remanded this case to the RO for 
additional evidentiary and procedural development, after 
which it was returned to the Board for appellate 
adjudication.  The claim for an increased initial rating 
above 30 percent for bilateral pes planus was denied, inter 
alia, in an April 2007 Board decision and the Veteran 
thereafter appealed the matter to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").  The 
appellant contended that the April 2007 Board decision was 
flawed for failing to adequately discuss the applicability of 
38 C.F.R. § 4.40 regarding functional loss due to bilateral 
pes planus.  The Secretary of VA concurred with the 
appellant's contention.  On this basis, in October 2008, the 
Court granted a joint motion between the appellant and the 
Secretary of VA to vacate the determination of the Board in 
its April 2007 appellate decision with respect to the claim 
for an increased initial rating above 30 percent for 
bilateral pes planus and remand the case to the Board for 
adjudication consistent with the terms of the joint motion 
and remand order.  This matter is now before the Board for 
appellate consideration.


FINDINGS OF FACT

For the appellate period commencing April 9, 2001, to the 
present, the Veteran's bilateral pes planus is not productive 
of pronounced deformity with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement; his pes planus can be improved by orthopedic 
shoes or appliances.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for bilateral pes planus are not met at any time during the 
appellate period commencing April 9, 2001, to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist and the Veterans Claims Assistance 
of Act of 2000

This appeal arises from the Veteran's disagreement with the 
initial 30 percent evaluation following the grant of service 
connection for bilateral pes planus.  As such, the matter on 
appeal is a "downstream" issue from the initial claim for 
service connection for this podiatric disability.  Where a 
claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
notice of disagreement with the rating decision as to the 
initial assigned disability rating does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears 
the burden of demonstrating any prejudice from defective VCAA 
notice with respect to either of these "downstream 
elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  The Veteran has received a February 2002 VCAA notice 
pertaining to his then pending claim for service connection, 
and as indicated the RO granted his claim on the evidence of 
record.  Thus, the claim was substantiated.  As a result, 
VCAA-compliant notice on any downstream element was not 
required.  The Court and the United States Court of Appeals 
for the Federal Circuit have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the initial notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In any event, letters sent to the Veteran and his 
representative dated in April 2004 and March 2006 explained 
the type of evidence the Veteran could provide to 
substantiate his claim for an increased initial rating.  The 
March 2006 letter additionally informed the Veteran of how VA 
assigned a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records, and 
Social Security Administration (SSA) records relating to his 
claim for SSA disability benefits, for the period from 1995 - 
2006.  Furthermore, during the course of the appeal, he was 
afforded VA podiatric examinations in April 2002 and November 
2006.  The Board notes that the physician who conducted the 
November 2006 examination had not had the opportunity to 
review the Veteran's claims file.  However, the November 2006 
examiner explained in significant detail the current degree 
of impairment experienced by the Veteran due to his pes 
planus.  When the findings of the November 2006 examination 
are viewed in conjunction with the clinical history presented 
by the extensive podiatric treatment records associated with 
the file, the Board is able to adequately rate the Veteran's 
pes planus disability for the period at issue (i.e., from 
April 2001 onwards).  Therefore, the Board finds that the 
unavailability of the claims file for review by the November 
2006 examiner does not render his report inadequate for VA 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In any event, neither the Veteran nor his 
representative have contended that there are any additional 
outstanding medical records or other evidence that is 
relevant to the matter on appeal that must be obtained before 
the appeal can be adjudicated.  Thus, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Although in a January 2010 letter, the 
Veteran's representative had requested that the Veteran be 
provided with a new VA podiatric examination if the Board 
found that a remand for additional evidentiary development 
was necessary, the Board does not see any need to develop the 
record further in view of the foregoing discussion.  In any 
case, the Board notes that neither the Veteran nor his 
representative have expressly contended that his bilateral 
pes planus has worsened since the time of the November 2006 
VA examination, and the clinical evidence also does not 
indicate that the pes planus has increased in severity since 
then, such as to warrant a remand for a new medical 
examination.  (See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled 
to a new VA examination where there is evidence (including 
his statements or testimony) that the condition has worsened 
since the last examination.)  The Board will therefore 
proceed with adjudication of this appeal.

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service connected.  In the latter case, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  As the Veteran 
filed his successful application to reopen his claim for VA 
compensation for bilateral pes planus on April 9, 2001, the 
Board must therefore review all evidence pertinent to this 
disability for the period commencing on this date.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In April 2001, the Veteran reopened his claim for service 
connection for a bilateral foot disability.  Color 
photographs were received which visibly demonstrated that he 
had swollen feet.

March 2002 VA medical records revealed that the Veteran had 
no sores or ulcers on his feet.  He also did not have 
swelling of the feet or legs at that time.  He had pes planus 
with some hammertoe-type of deformity affecting his toes, 
bilaterally, and round calluses on the dorsal aspects of both 
2nd toes.

In conjunction with his claim, the Veteran was provided with 
a VA examination in April 2002, during which a review of his 
claims file was conducted.  The Veteran reported current pain 
and cramping in his feet and lower legs.  He related that he 
had swelling, pain, and inflammation of the legs which lasted 
one to two weeks in duration.  The previously submitted color 
photographs were referenced by the examiner.  The Veteran 
stated that his toes underwent painful contracture on a 
nightly basis which was somewhat relieved with the use of 
medication.  He related that he experienced daily flare-ups 
in the form of irritation with performing physical activities 
with his feet, with increased pain with activities as well as 
with normal daily behavior.  There was a questionable 
neurological cause in regard to the contracture of his lesser 
toes.  As to what extent there was additional limitation of 
motion and function due to flare-ups, irritation and poor 
balance were noted.  The examiner reported that the Veteran 
was unable to stand for long periods of time.   The Veteran 
was not wearing corrective shoes, but he had foreign objects 
in his left shoe (reported as eight red beans, two pennies, 
and a house key).  There was no sign of use of any assistive 
walking device.  The Veteran reported that he had used 
orthotics, but that these were stolen.  When questioned of 
the effect his pes planus symptoms imposed on his daily 
occupation and activities, the Veteran replied that he would 
sit and read and had no physical activities that he was 
involved in on a routine daily basis.

Evaluation of each foot revealed a hammer digit formation 
bilaterally.  The right foot demonstrated rigid contracture 
of the 2nd through the 5th toes, with approximately 20 degrees 
contracture.  There were reducible contractures of the 2nd 
through the 5th toes of the right foot.  Using a goniometer 
measure, there was greater than 20 degrees dorsiflexion 
available in the ankle, bilaterally, with the knee flexed.  
There was 65 degrees of motion of the right 1st 
metatarsophalangeal joint and 70 degrees of dorsiflexion of 
the left 1st metatarsophalangeal joint.  The examiner 
indicated that the lesser metatarsophalangeal joints could be 
moved through a full 65 degrees of dorsiflexion at the 
metatarsophalangeal joint, 10 degrees of plantar flexion 
bilaterally without pain, and range of motion dorsiflexion 
and plantar flexion, with resistance.  The Veteran was unable 
to stand for more than 15 minutes without cramping and 
contracture of the lesser toes.  The examiner observed that 
there was collapse of long arches of the Veteran's feet, 
bilaterally.   There was mild pain on palpation of the medial 
arch as well as the metatarsophalangeal joints of the 2nd 
through the 4th toes of both feet.  There was irritation with 
his shoe gear, swelling after standing, and swelling that 
developed after more than 3 hours had elapsed.  The Veteran 
related that he could only stand for 30 - 45 minutes before 
he experienced an increase in discomfort, imbalance, and 
instability.

An examination of the Veteran's shoes reflected a normal wear 
pattern consistent with pes valgus and normal lateral heel 
wear as well as medial push off pressure.  His pedal pulses 
were 2+/4 on the dorsalis pedis and posterior tibial 
bilateral.  There was no sign of significant edema or rubor 
noted with dependency or pallor noted on elevation.  The 
Veteran was very unstable on attempts at toe raise and was 
unable to maintain balance effectively.  He was not able to 
keep his balance for more than one to two seconds on a single 
limb without grasping for external support.  He had rigid 
contracture of the 2nd toe digits, bilaterally, with reduced 
contracture of the lesser toes and a hallux valgus deformity 
of the first metatarsophalangeal joint of the right foot that 
was not painful.  The veteran had a 5-degree valgus position 
of the Achilles tendon on both feet.  There was a 100-percent 
correction of the Achilles tendon alignment with manipulation 
without discomfort in the long arch of the affected foot.  
There was a 5-degree valgus on the right foot which was 
correctable by manipulation and 7-degree valgus on the left 
foot which was correctable by manipulation.  There was 
forefoot varus of approximately 6 degrees on the right foot 
and 8 - 9 degrees on the left.  The varus could be 
manipulated to 3 degrees on the right and 4 degrees on the 
left.  There was 65 degrees dorsiflexion on the right foot 
and 60 degrees dorsiflexion of the left without crepitation 
or irritation on the day of the examination.

X-rays revealed degenerative arthritis changes in both feet 
in multiple places.  The examiner indicated that the X-rays 
and examination suggested a flexible flatfoot pes valgus 
which was most amenable to biomechanical support in the form 
of orthotic therapy.  The hammer digits were a normal 
progression of flat foot deformity due to contracture of the 
tendon groups as a result of the flexible nature of the 
flatfoot.  The progression of the hallux valgus deformity on 
the right foot was also consistent with a pes valgus foot 
structure.  As this was currently a nonpainful deformity, the 
digits were nonpainful in terms of their contracture 
formations, appropriate foot wear and accommodating orthosis 
would be appropriate treatments for the Veteran's lifetime.

An August 2002 VA podiatry clinic treatment note contains an 
examiner's addendum opinion to the April 2002 examination, in 
which he opined that the Veteran had leg muscle and ankle 
pain that might be related to his bilateral foot arthritis, 
the arthritis having been determined to have been secondary 
to pes planus.  In this regard, the Board notes that the 
bilateral foot arthritis is a separate service-connected 
disability whose rating is not presently on appeal.  This 
particular issue was adjudicated in an April 2007 Board 
decision and the Veteran did not appeal the Board's 
determination with respect to this matter to the Court.  
Thus, the subsequent joint motion remand of October 2008 did 
not vacate that part of the April 2007 Board decision that 
adjudicated the rating assigned for degenerative joint 
disease of the feet. 

VA outpatient notes show that in September 2003, the Veteran 
complained of pain in his left arch and was diagnosed with 
pes valgus with medial arch strain, left more severe than 
right.  He was also treated for foot pain and a swollen red 
toe in June and September 2004.

In March 2005, the Veteran was treated at a VA podiatry 
clinic for complaints of leg cramping and pain.  Examination 
revealed minimal pain in his feet at mid-arch areas, though 
with pain greater on the right than on the left.  He was 
observed to be wearing orthoses that improved his walking, 
but which were wearing down.  The orthoses were adjusted.  
The Veteran's pedal pulses were 2/4 and sensation was intact 
to fine touch.  There were no wounds or lesions observed.

December 2005 letters of G.M.M., a private nurse, indicated 
that the Veteran was experiencing severe muscle cramping of 
his legs and feet which made his toes and feet appear 
deformed.

The report of a November 2006 VA podiatric examination shows 
that the Veteran reported experiencing daily foot pain, 
particularly with prolonged standing, although pain was also 
experienced while sitting.  He described how his toes drew up 
on themselves during spasm episodes and produced photographs 
of them exhibiting this symptom.  The examiner noted that 
similar symptoms affected the Veteran's hands, and stated 
that "(i)t sounds as though (the Veteran) has carpal pedal 
spasms, which is a medical condition and would not be related 
directly to his pes planus and degenerative changes."  The 
Veteran related that he had been using a walker to help 
himself ambulate for the past three months because his legs 
gave out and reported that he could only walk an 
uninterrupted distance of half a city block without having to 
stop and rest.

The Veteran was observed to walk with a slow and steady gait 
and he pushed a wheeled walker.  He wore slip-on leather 
shoes.  He did not really limp and, on walking, displayed a 
normal heel strike, stance phase, and toe-off phase.  
Examination of his feet revealed diminished arches, although 
there was a 0.5-centimeter clearance between the floor and 
the medial aspect of the arch in the standing position.  Mild 
subjective tenderness in the arches was noted, bilaterally.  
There was mild pain upon manipulation in the left forefoot, 
but not in the right.  There was a small callus or wart 
forming under the first metatarsal head of the left forefoot.  
Otherwise, there was no abnormal callus formation on either 
foot consistent with abnormal wear of the heels.  The 
Veteran's pedal pulses were intact.  He was observed to have 
a hammertoe deformity of the 2nd and 3rd toes of the right 
foot with some overriding of the 2nd toe over the 3rd.  His 
Achilles tendons aligned symmetrically over the calcaneus, 
bilaterally.  There was no abnormal pronation or supination 
and there was no tenderness of the Achilles tendon.  The 
diagnosis was bilateral pes planus.

At the outset, the Board notes that service connection has 
been denied for muscle cramps of the legs and bilateral ankle 
disabilities.  The Veteran did not appeal that determination.  
As such, any complaints with regard to the legs or ankles is 
not for consideration in rating his bilateral pes planus.  
Furthermore, as previously stated, his service-connected 
bilateral foot arthritis, rated as degenerative joint 
disease, is a separate disability whose rating is not 
presently on appeal.  Thus, any complaints with regard to 
degenerative joint disease of the feet is not for 
consideration in rating his bilateral pes planus.

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral" (see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5281 and 5282), while other 
disabilities are rated the same regardless of whether the 
disability present is unilateral or bilateral.  (See 38 
C.F.R. § 4.71a, Diagnostic Code 5279.)  Still other 
disabilities are given one rating if the condition is 
unilateral and a different rating if the condition is 
bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 
5278.

Under Diagnostic Code 5276, acquired flatfoot, assignment of 
a 30 percent evaluation is warranted for severe bilateral 
involvement, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, etc.  Assignment of a 50 percent 
rating is warranted for pronounced bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The Veteran has bilateral pes planus.  Applying the facts of 
the case to the applicable rating schedule, the Board 
concludes that the Veteran's bilateral pes planus does not 
meet or more closely approximate the criteria for a 50 
percent rating under Diagnostic Code 5276 during any portion 
of the appeal period.  The clinical evidence shows that the 
Veteran's bilateral pes planus is manifested by mild pain and 
tenderness, diminished arches, and a hammertoe deformity of 
the 2nd and 3rd toes of the right foot with some overriding of 
the 2nd toe over the 3rd, which produces problems maintaining 
balance when standing, with intermittent small callosities 
present on both feet, but with no abnormal callus formation on 
either foot.  However, it is not manifested by marked 
pronation or marked inward displacement.  No abnormal 
pronation or supination was shown on objective examination.  
The Veteran does not have extreme tenderness of the plantar 
surfaces of his feet, as his pain and tenderness were 
characterized as mild.  The pes planus itself was noted to be 
correctable or improved by the use of orthotics.  Although 
the Veteran reported having foot spasms that he described as 
severe, objective examination revealed no severe spasm or 
tenderness on manipulation.  The November 2006 VA examiner's 
opinion was that the Veteran's reported spasms were unrelated 
to his service-connected pes planus.  Although in a written 
brief presented in January 2010, the Veteran's representative 
contends that this opinion is invalid because the examiner 
did not provide any supportive rationale for it, and the 
language used in his statement could be interpreted as being 
speculative or equivocal, nevertheless, even if it was 
conceded that the spasms might be related to the pes planus, 
these spasms were not produced on physical manipulation of 
the Veteran's soles, arches, and feet (as contemplated in the 
schedular criteria) and, overall, the constellation of 
symptomatology associated with the Veteran's bilateral pes 
planus for the period from April 9, 2001, to the present more 
nearly approximates the criteria for a 30 percent rating 
which encompasses his bilateral hammertoe deformities, 
contractures, swelling, intermittent calluses, and subjective 
pain.  The directives of DeLuca v. Brown, 8 Vet. App. 202 
(1995), are not for application as this code is not 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Per the Court's October 2008 joint motion remand, the Board 
must discuss the applicability of 38 C.F.R. § 4.40 to the 
present appeal.  This regulation states that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  The Board has considered 38 C.F.R. 
§ 4.40 but finds no factual basis to allow an initial 
evaluation greater than 30 percent for functional loss 
attributable to the Veteran's bilateral pes planus.  As 
previously discussed, the clinical evidence demonstrates that 
the pes planus is amenable to orthotic therapy and is not 
manifested by severe spasm or marked tenderness that may 
inhibit walking.  Although he complains of onset of symptoms 
with prolonged standing or mere inactivity, and there is 
evidence that he is unable to maintain his balance standing 
unsupported and without orthotics due to his bilateral 
hammertoe deformities, these are contemplated in the 30 
percent rating presently assigned, which considers impairment 
due to pain and swelling on use and marked deformity.  Any 
functional loss that results in his inability to use his feet 
and lower extremities to ambulate is not the result of his 
pes planus symptoms but rather is the result of severe muscle 
cramping of his legs and ankles, which has been clinically 
determined to be unrelated to his service-connected bilateral 
pes planus.  Therefore, the facts do not support the 
assignment of a rating higher than 30 percent for pes planus 
on the basis of functional loss.

The Board has considered whether a higher rating is warranted 
under any other applicable Diagnostic Code.  A higher rating 
may be assigned for bilateral claw foot under Diagnostic Code 
5278, which provides for a maximum 50 percent disability 
rating when there is bilateral marked contraction of plantar 
fascia with a dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  The clinical 
evidence demonstrates that the Veteran does not have a 
dropped forefoot on either side.  He has 4 hammertoes on each 
foot, but not all of his toes.  The presence of very painful 
callosities is not shown, nor is there objective evidence of 
marked varus deformity.

Accordingly, in view of the foregoing discussion, the Board 
concludes that the criteria for a rating in excess of 30 
percent for bilateral pes planus are not met during any 
portion of the appeal period commencing on April 9, 2001.  In 
determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West  
2002); 38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the preponderance of the 
evidence is against a rating in excess of 30 percent for pes 
planus during any portion of the appeal period.

Extraschedular consideration

To the extent that the Veteran contends that a rating above 30 
percent for his bilateral pes planus is warranted on an 
extraschedular basis, generally, evaluating a disability using 
either the corresponding or analogous diagnostic codes 
contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2009).  Because the ratings are averages, it 
follows that an assigned rating may not completely account for 
each individual appellant's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court set 
forth a three-step analysis which provided additional 
guidance in determining whether referral for extraschedular 
consideration is appropriate.  According to Thun, the initial 
step is a comparison between the level of severity and 
symptomatology of the appellant's service-connected disability 
with the established criteria found in the Rating Schedule for 
that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the appellant's disability level and 
symptomatology, then the appellant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step - a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id. 

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 30 
percent initial rating assigned herein for bilateral pes 
planus inadequate.  The Veteran's pes planus is evaluated as a 
musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, the criteria of which are found by the 
Board to specifically contemplate the level of occupational 
impairment caused by his disability.  Id.  As discussed 
earlier, the criteria for assignment of a 30 percent 
evaluation for bilateral pes planus contemplates severe 
bilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

The Veteran's bilateral pes planus is manifested by mild pain 
and tenderness, diminished arches, and a hammertoe deformity 
of the 2nd and 3rd toes of the right foot with some overriding 
of the 2nd toe over the 3rd, which produces problems 
maintaining balance when standing, with intermittent small 
callosities present on both feet, but with no abnormal callus 
formation on either foot.  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's experiences are congruent 
with the disability picture represented by a 30 percent 
disability rating for bilateral pes planus.  The criteria for 
a 30 percent rating reasonably describe his disability level 
and symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as an 
exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the appellant is not entitled to referral 
for an extraschedular rating.  Thun, 22 Vet. App. at 115.




ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


